DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-17, in the reply filed on 6 April 2022 is acknowledged. Claims 18-41 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/group, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Simon et al. (US 2011/0152967; hereinafter “Simon”) further in view of Shuros et al. (US 2009/0125076; hereinafter “Shuros”).
Regarding claim 1, Simon teaches a method of treating a medical disorder in a patient, the method comprising: positioning a contact surface of a device in contact with an outer skin surface of the patient (e.g. Fig. 6, #30); applying, via the device, when the contact surface is in contact with the outer skin surface of the patient, an electrical impulse transcutaneously (e.g. ¶¶ 73-74), via the contact surface, through the outer skin surface of the patient to a vagus nerve of the patient (e.g. ¶¶ 36, 121-128, 224, etc.).  Simon is silent with regard to a level of C-reactive protein in a blood of the patient; however, it is noted that Simon applies the same electrical pulse parameters (e.g. ¶¶ 34) as set forth in the disclosure; accordingly, one would expect the stimulation of the prior art to be sufficient to reduce a level of C-reactive protein in a blood of the patient. In the same field of endeavor, Shuros teaches the delivery of vagal stimulation and the reliance on biomarkers such as C-reactive protein as representation of the physiological state of the subject in order to confirm the effectiveness of the stimulation (e.g. ¶¶ 46, 97, etc.).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the present invention, to apply an electrical impulse sufficient to reduce a level of C-reactive protein, as taught by Shuros, in order to ensure that the physiological state of the subject is not worsening.  
Regarding claims 2-3, Simon fails to expressly disclose reducing the level of C-reactive protein by at least 10 or 25 mg/L.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to apply an electrical pulse sufficient to reduce the level of C-reactive protein at least 25 mg/L, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 4, Simon is silent with regard to a level of procalcitonin in a blood of the patient; however, it is noted that Simon applies the same electrical pulse parameters (e.g. ¶¶ 34) as set forth in the disclosure; accordingly, the same level of stimulation in the prior art would be sufficient to reduce a level of procalcitonin in a blood of the patient.
Regarding claims 5-6, Simon fails to expressly disclose reducing the level of procalcitonin by at least 2 ng/L or 5 ng/L.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to apply an electrical pulse sufficient to reduce the level of procalcitonin by at least 2 ng/L or 5 ng/L, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claims 9-10, Simon discloses the electrical impulse is sufficient to inhibit a release of a pro-inflammatory cytokine such as TNF alpha and sufficient to increase an anti-inflammatory competence of a cytokine in the patient such as TGF beta (e.g. ¶¶ 37).
Regarding claim 11, Simon teaches the electrical impulse is sufficient to reduce the magnitude of constriction of smooth bronchial muscle (e.g. ¶¶ 120 – “the present invention can be used to directly or indirectly stimulate or otherwise modulate nerves that innervate smooth or skeletal muscle”; ¶¶ 63 – “bronchoconstriction”; ¶¶ 56 – “using methods and devices that Applicant disclosed in co-pending U.S. patent application Ser. No. 12/859,568 entitled Non-invasive Treatment of Bronchial Constriction, to SIMON”).
Regarding claim 12, Simon teaches the device comprises one or more electrodes (e.g. ¶¶ 17).
Regarding claim 13, Simon teaches the device comprises a housing coupled to the one or more electrodes, the housing comprising an energy source that generates the electrical impulse (e.g. Fig. 6, #30).
Regarding claim 14, Simon teaches the electrical impulse comprises bursts of 2-20 pulses with each of the bursts having a frequency of about 5 Hz to about 100 Hz (e.g. ¶¶ 34).
Regarding claim 15, Simon teaches each of the pulses has a frequency of about 1 kHZ to about 20 kHz (e.g. ¶¶ 35 – “frequency between about 1-3000Hz” where 3000 Hz = 3kHz and falls within the claimed range).
Regarding claim 16, Simon teaches the electrical impulse is applied to the patient according to a treatment paradigm based at least in part on an application of the electrical impulse as a single dose from 2 to 5 times per day (e.g. ¶¶ 236 – “The stimulation may be performed for 1 to 200 minutes, typically for 30 minutes. Typically, the treatment is performed repeatedly…” which indicates at least twice a day for 30 minutes ideally).
Regarding claim 17, Simon teaches the single dose is from about 30 seconds to about five minutes (e.g. ¶¶ 236 – “stimulation may be performed for 1 to 200 minutes”).
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Simon in view of Shuros, further in view of Huston et al. (US 2009/0143831; hereinafter “Huston”).  Simon fails to expressly disclose the virus contains a sensitizing or allergic protein that triggers an inflammatory response in the patient or that the virus is in the coronaviridae family; however, the examiner is of the position that based on the plurality of viruses listed as treatable by Huston (e.g. ¶¶ 86-87), it would have been obvious to one of ordinary skill in the art to apply the same therapy to different viruses, expected to induce inflammation, with a reasonable expectation of success in inhibiting the inflammatory response as they work within the same immunologic pathways.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael D’Abreu whose telephone number is (571) 270-3816.  The examiner can normally be reached on 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached at (571) 272-8506.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J D'ABREU/Primary Examiner, Art Unit 3792